Title: To Thomas Jefferson from Edmund Randolph, 23 June 1776
From: Randolph, Edmund
To: Jefferson, Thomas


                    
                        Dear Sir
                        Wmsburg June 23. 1776.
                    
                    Gilmer, not being able to attend the Convention the other Day, when the Delegates were chosen, sent a Memo. to me, to press your Non-election. I urged it in decent Terms: but stirred up a Swarm of Wasps about my Ears, who seemed suspicious, that I designed to prejudice you. However, fortunately for my Credit, your Letter to the President was yesterday read to the House, confirming, What I had asserted. Your Excuse was rejected, as made by me. Whether they will admit it, as now made by yourself, I know not. If they do, for God’s Sake, be with us quickly. Our Counsels want every Thing, to stamp Value on them.
                    I should have made the Attempt, recommended to me in your Favour. But the Veterans to a Man exclaimed vs. it. This however would not have intimidated me, had it not been for the vast affection, which the present Body have for being the Manufacturers of the new Government.
                    Barron has brought in the Transport, taken by Capt. Biddle off the Banks of Newfoundland, and separated from him by a Storm. Her Cargo, consisting of 217 Scotch Highland Regulars, came up to this Town yesterday. Among them, we are told, are many valuable Artificers. Measures are in Agitation to reconcile them to prosecute their different Occupations in this Country. Some of them are violent vs. America, others tolerably moderate, and many from contending Passions curse the Parliament and Congress in the same Breath.
                    Colo. Harrison and Braxton are omitted in the Delegation for the next Year. Before the Day of ballotting arrived, no small Pains were taken to effectuate this Business: and I am in doubt, whether the Reduction of your Number to five proceeded more from a Desire of saving the Wages of the other two, than excluding Harrison.
                    The ½ Joh: loses a Grain every Time it is mentioned. It is sweated as low as thirty Shillings, according to the prevailing opinion out of Doors. An Ordinance comes in today, to amend that, which gave it. I wish you may survive this Attack with even 20/ per Day. Yr. friend & Servt.,
                    
                        E. R.
                    
                 